Citation Nr: 0909476	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-26 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for regular aid and attendance of another person, and/or of 
being housebound due to disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 
1975.  

This case comes to the Board of Veterans Appeals (Board) from 
a March 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran is not blind or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

2.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

3.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

4.  The veteran is not substantially confined to his house or 
its immediate premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need of aid and attendance of another person or being 
housebound are not met.  38 U.S.C.A. §§ 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim. In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant complete pre-adjudication 
notice for the claim decided herein by letter dated in 
October 2006.

VA has obtained service treatment records, afforded the 
Veteran a physical examination, and obtained relevant VA 
treatment records.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Special Monthly Pension

The Veteran seeks SMP based on need of regular aid and 
attendance of another person, and/or by reason of being 
housebound.  The Veteran has no service-connected 
disabilities.  His claim for non service-connected pension 
was granted in an April 1999 rating decision.

A veteran may receive pension at a special monthly rate if he 
needs regular aid and attendance of another individual to 
conduct routine activities necessary for daily life.  38 
U.S.C.A. § 1521(d).  A person is considered to need regular 
aid and attendance if he is a patient in a nursing home due 
to mental or physical incapacity; or helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another individual; or establishes a 
factual need of aid and attendance under 38 C.F.R. § 3.352(a) 
criteria.

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of 
prosthetic or orthopedic appliances without aid; inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which 
through its essential character actually requires that the 
claimant remain in bed.  It does not require that all of the 
above disabling conditions be found to exist before a 
favorable rating may be made.  The particular personal 
functions which a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

The Veteran fractured his right tibia in November 1999.  He 
contends that he was in need of aid and attendance following 
surgery on his right lower leg in September 2006 that 
involved external fixation.  

A statement from his attending physician in September 2006 
noted the Veteran's diagnoses as malunion of fracture, 
severe; and bipolar disorder.  The physician checked "yes" 
in response to the question "is the patient in need of the 
Aid and Attendance of someone else in ordinary activities of 
daily living?"  The physician indicated that the Veteran was 
not housebound, but that he was unable to drive and needed 
crutches for locomotion.  He would likely need to use 
crutches for six months.  In response to specific questions, 
the attending physician stated that:  the Veteran was not 
bedridden; not blind; did not have loss of anal or bladder 
sphincter control; could not walk and get around unassisted; 
could undress and dress himself unassisted; could attend to 
the needs of nature unassisted; could wash and keep himself 
ordinarily clean and presentable; was physically and mentally 
able to protect himself from the everyday hazards of life; 
and was not confined to a nursing home.  

In November 2006, the Veteran's bipolar disorder was noted to 
be stable on current medications and his polysubstance 
dependence in remission for four years.

A January 2007 VA aid and attendance examination noted the 
Veteran lived with a caregiver and the caregiver's husband, 
and that the caregiver brought him to the appointment in a 
vehicle.  The Veteran was not hospitalized.  In response to 
the question of whether the Veteran's best corrected vision 
was 5/200 or worse in both eyes, the examiner stated "yes."  
The Veteran managed his own funds.  He could not cook or 
clean up after himself, and needed assistance getting into 
the shower.  The Veteran was able to leave his house only 
with his caregiver.  On a typical day, he sat in a chair and 
watched television.  On examination, the Veteran was of 
normal build, with good posture.  He was well-nourished.  He 
was able to ambulate with Canadian crutches only; he could 
ambulate about 500 feet with his crutches.  Both upper 
extremities had good strength and ranges of motion.  There 
were no restrictions in his abilities to feed himself, fasten 
clothing, bathe, shave, and use the toilet.  There were no 
restrictions to the left lower extremity.  The right lower 
extremity had an external fixation device in place.  He was 
very limited on weight bearing, but no muscle atrophy was 
noted.  The diagnoses were malunion fracture, right lower 
leg, status post external fixation device; polysubstance 
abuse; and bipolar disorder.  The examiner stated that "both 
the patient and his caregiver are concerned about his 
drinking problem more than his physical incapacity."  He 
noted that if the Veteran's chronic problems with 
polysubstance abuse and bipolar disorder "are being 
considered part of the total problem he might require 
permanent Aid & Attendance.  If, however, if the lack of 
mobility due to his right lower leg malunion fracture is the 
only consideration, then his condition should be temporary."

A March 2007 VA mental health clinic note reported that the 
Veteran was not psychotic and exhibited no evidence of 
thought, mood, or memory disorder.  His bipolar disorder was 
noted to be in remission.  His polysubstance dependence was 
also note to be in remission by the Veteran's self report.  
The following week he was noted to be living in a group home 
and drinking too much.  

A later March 2007 treatment record noted the Veteran was 
referred to physical therapy for issue of cane and 
instruction in use of the same in anticipation of external 
fixture removal in a couple of days.  The Veteran was noted 
to be currently ambulating with forearm crutches although he 
had no weight bearing limitations.  After issue of the cane, 
the Veteran demonstrated correct use of the cane and his gait 
pattern was correct.

On his substantive appeal received in August 2007, the 
Veteran noted that he was not asking for aid and attendance 
to be granted as a permanent benefit, but only for the period 
from September 1, 2006, to April 2007.

In the present case, there no competent medical evidence 
establishing that the Veteran is a patient in a nursing home, 
nor does the Veteran claim he is a patient in a nursing home.  
The medical evidence does not establish that the Veteran is 
blind or so nearly blind as to require the aid and attendance 
of another individual.  (In this regard, the Board notes that 
the examiner's response to the question on the January 2007 
VA aid and attendance examination clearly appears to be a 
mistake; there is no indication anywhere else in the record 
that the Veteran is blind or nearly so, and the Veteran has 
not claimed that he is.  Significantly, the September 2006 
report of the attending physician indicated that the Veteran 
was not blind.)  

The medical evidence, as discussed above, does not establish 
that he is bedridden, that he is unable to dress or undress 
himself, keep himself ordinarily clean and presentable, feed 
himself, attend to the wants of nature, or to protect himself 
from the dangers incident to his daily environment.  While 
his ability to perform some of these activities was 
moderately impacted during the period following his external 
fixation surgery, he was still able to perform them without 
assistance.  

Importantly, his attending physician, shortly after the 
Veteran's surgery, indicated that while the Veteran could not 
walk unassisted, he was not bedridden; not blind; did not 
have loss of anal or bladder sphincter control; could undress 
and dress himself unassisted; could attend to the needs of 
nature unassisted; could wash and keep himself ordinarily 
clean and presentable; was physically and mentally able to 
protect himself from the everyday hazards of life; and was 
not confined to a nursing home.  These specific responses are 
of more probative value that that physician's general 
statement that the Veteran was in need of the aid and 
attendance of someone else in ordinary activities of daily 
living as they go to the substance of the requirements for 
the aid and attendance benefit under 38 C.F.R. § 3.352(a). 

While the January 2007 VA aid and attendance examiner 
referred to the Veteran's problems with bipolar disorder and 
substance abuse, the record shows these conditions have been 
noted to be in remission, and there is no showing in the 
evidentiary record that they have required the aid and 
attendance of another person.  The medical evidence thus 
clearly demonstrates that the Veteran is not so helpless as 
to need regular aid and attendance.

As for housebound status, a veteran may receive housebound-
rate SMP if he has a disability rated as permanent and total 
(but not including total rating based upon unemployability 
under 38 C.F.R. § 4.17) and (1) has additional disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of disability or disabilities, is permanently 
housebound but does not qualify for SMP at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 
3.351(d)(1) and (2).  The requirement of "permanently 
housebound" status will be considered to have been met when 
the veteran is substantially confined to his house (or ward 
or clinical areas, if institutionalized) or immediate 
premises due to disability or disabilities which it is 
reasonably certain will remain throughout his lifetime.  See 
38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

After a thorough review of the record, it is clear that the 
Veteran does not meet the SMP requirements for housebound 
benefits. First, no disorder is rated as totally disabling.  
Second, the evidence does not show, nor does the Veteran 
aver, that he is substantially confined to his dwelling or 
home due to the severity of his health problems.  The 
evidence does not show he is hospitalized or bedridden.  
Rather, the voluminous medical records indicate that he is 
able to leave the house to attend medical appointments.  
Based upon the record, the Veteran has not shown entitlement 
to SMP at the housebound rate.

The Board acknowledges that the Veteran's various disorders 
impact his life and limit his ability to do all of the things 
he would like to do.  However, he is not in need of aid and 
attendance and is not housebound.  Based upon the foregoing, 
the Board concludes that the preponderance of the evidence is 
against the claim, whether based upon housebound status or 
upon need of regular aid and attendance.  Therefore, the 
reasonable doubt rule does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension by reason of the need for regular aid 
and attendance of another person, and/or of being housebound 
due to disabilities is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


